ORDER
This matter came before the Court on the Joint Petition for Public Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Philip S. Dobrydnio, Respondent. The Court having considered the Petition, it is this 22nd day of February, 2002,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Philip S. Dobrydnio, be, and he hereby is, reprimanded for his violation of Rules 1.3, 1.4 and 8.1(b) of the Maryland Rules of Professional Conduct by his failure to act diligently and to communicate adequately with his client in connection with his representation of Warren A. Hemphill, Sr. in a domestic relations case and by his failure to respond to Bar Counsel’s inquiries in this matter.